HATHAWAY, Judge
(dissenting):
The discretion vested in the trial court, inclined generally toward granting rather than denying relief from default judgments, particularly where no injustice will follow, Barron & Holtzoff Federal Practice and Procedure § 1323, should not be disturbed on review unless there has been an abuse of discretion. Eldridge v. Jagger, 83 Ariz. 150, 317 P.2d 942 (1957); Haenichen v. Worthington, 9 Ariz.App. 83, 449 P.2d 319 (1969). I believe the trial court did not abuse its discretion.
The interests of justice are best served by a trial on the merits. A standard of liberality, slanted toward affording a trial on the merits, should, and I believe did, serve as the trial court’s guide.
Admittedly, the defendant appears to have treated the lawsuit with unusual laxity, particularly in the casual reading of the summons. Even so, proceeding under his misapprehension that he had time to spare, he attempted to contact his attorney on January 5, 1968, the day default was entered and because of the attorney’s illness, he was given an appointment three days later — still within the time specified for answering according to the defendant’s miscalculations. The plaintiff will not be prejudiced by setting aside the default judgment and the defendant will receive his day in court. The judgment should be affirmed.